Citation Nr: 1542402	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty for training from January 1980 to April 1980 and had active duty service from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded this case in December 2014 for medical opinions addressing the claim.  For the reasons explained below, the opinions provided are inadequate and the claim must be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Examinations were provided in May 2015 to address the etiology of the Veteran's sleep disorder, to include sleep apnea, cervical spine disability, and lumbar spine disability.  While the examiner provided opinions that the current disabilities were not related to military service, the rationale essentially was based solely on the fact that there was no medical evidence of the claimed disorders in service.  Even though the examiner acknowledged the Veteran's complaints of symptoms in service, no weight was given to these statements, which are considered competent.  For this reason, the opinion provided is inadequate and a supplemental opinion is warranted.

In addition, the Board notes that the May 2015 VA psychiatric examiner opined that the Veteran's insomnia was "initiated" by his PTSD.  However, given that service connection for posttraumatic stress disorder was granted during the pendency of the remand, the opinion regarding the sleep disorder and sleep apnea in particular should address whether it is secondarily related to the (now) service-connected PTSD, either on a direct basis or based on aggravation.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a notice letter addressing the criteria for substantiating a service connection claim for a sleep disorder secondary to PTSD.

2.  Ask the Veteran to identify any additional treatment he has received for his sleep disorder, cervical spine, and lumbar spine disabilities, and based on the Veteran's response, make arrangements to obtain any identified treatment records.

3.  Make arrangements to obtain treatment records from the VAMC in Pittsburgh dated from February 2008 to present, pertaining to the Veteran's sleep disorder, cervical spine, and lumbar spine.

4.  Thereafter, return the claims file to the examiner who provided the sleep disorders examination in May 2015.  If this examiner is not available, schedule the Veteran for a sleep disorders examination with a clinician of relevant experience to ascertain the origins or etiology of his sleep disorders.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all sleep disorders, i.e., sleep apnea, chronic fatigue, etc.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep disorder was caused, or aggravated (permanently worsened), by the Veteran's service-connected PTSD.  If the sleep disorder was aggravated by the Veteran's service-connected PTSD, then please state to the extent possible the baseline level of severity of the sleep disorder before the onset of any aggravation.  

(c)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep disorder (to include sleep apnea) was caused by any event, disease, or injury in service, including from his service in Iraq, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he first noticed his symptoms of a sleep disorder since his return from his first deployment to Iraq in 2004 and his diagnosis of obstructive sleep apnea in November 2005. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Thereafter, return the claims file to the examiner who provided the orthopedic examination addressing the cervical and lumbar spine disabilities in May 2015.  If this examiner is not available, schedule the Veteran for an orthopedic examination with a clinician of relevant experience to  ascertain the origins or etiology of his cervical and lumbar spine disabilities.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disability was caused by any event, disease, or injury in service, including from wearing Kevlar vests, carrying heavy packs, and engaging in prolonged physical activity during his military service, and/ or first manifested in service or within one year of separation from service. 

(b)  State whether it is at least as likely as not (fifty percent or greater) that the Veteran's preexisting lumbar spine disability increased at all/worsened to any degree by/during the Veteran's active military service from February 2003 to May 2004, to include from wearing Kevlar vests, carrying heavy packs, and engaging in prolonged physical activity during his military service. If it did increase, is it debatable or undebatable that it was due to the natural progression of the condition as opposed to aggravation in/by his actions and duties in service?

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he first noticed his symptoms of cervical spine problems in service and that his lumbar spine symptoms increased in service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal with consideration of all evidence added to the record.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




